Hill, J.
(After stating the foregoing facts.) We think that the facts alleged in the foregoing petition set out a cause of action against the defendant; and if the plaintiff, on the trial of 'the case, sustains his petition by a preponderance of the evidence, that he will be entitled to recover a verdict and to have the defendant specifically perform his contract. It was alleged in the petition, that the plaintiff bought the three lots of land upon which to erect a dwelling, and a dwelling was erected on one of the lots; that all of the lots were bought a.s one tract, and the price of $250 was agreed upon for the whole; and that a part of the purchase price was paid. It was also alleged, that in consideration of the reduced price of the lots the plaintiff would erect a dwelling on the lots and would reside thereon in order to induce other buyers to purchase lots from the defendant; that plaintiff did comply with this agreement, erected a dwelling on the land purchased, and did live there as a home. We are of the opinion that the allegations of the petition are sufficient to entitle the plaintiff to specific performance of the alleged parol contract. We are aware of the rule that in such cases the contract must be made out so clearly, strongly, and satisfactorily as to leave no reasonable doubt as to the agreement. Beall v. Clark, 71 Ga. 818. We are of the opinion that under all the allegations of the petition the present case comes up to the general rule, and therefore that the court below erred in sustaining the demurrer and in dismissing the petition.

Judgment reversed.


All the Justices concur.